Name: Commission Regulation (EEC) No 1185/86 of 21 April 1986 fixing, for the period 1 March to 31 December 1986, the maximum quantity of certain products of the oils and fats sector to be released for consumption and imported into Spain and Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 107/28 Official Journal of the European Communities 24 . 4 . 86 COMMISSION REGULATION (EEC) No 1185/86 of 21 April 1986 fixing , for the period 1 March to 31 December 1986, the maximum quantity of certain products of the oils and fats sector to be released for consumption and imported into Spain and Portugal HAS ADOPTED THIS REGULATION : Article 1 1 . For the period 1 March to 31 December 1986 the quantities to be released for consumption in Spain are hereby fixxed at the following levels : (a) 274 000 tonnes of sunflower oil intended for human consumption, (b) 105 000 tonnes of the oils referred to in Annex I of Regulation (EEC) No 1183/86 intended for human consumption , including 75 000 tonnes of soya oil , (c) 42 000 tonnes of other oils and fats intended for human consumption, (d) 13 000 tonnes of oils intended for purposes other than human consumption . 2 . For the period 1 March to 31 December 1986 the quantities to be released for consumption in Portugal are hereby fixed at the following levels : (a) 42 000 tonnes of soya oil , (b) 100 000 tonnes of the oils referred to in Annex I of Regualtion (EEC) No 1184/86, (c) 25 000 tonnes of other oils and fats intended for human consumption . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 475/86 of 25 February 1986 laying down general rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain (') and in particular Article 1 6 thereof, Having regard to Council Regulation (EEC) No 476/86 of 25 February 1986 laying down the general rules for the mechanism for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Portugal (2) and in particular Article 14 thereof, Whereas Article 2 (2) of Commission Regulation (EEC) No 1183/86 of 21 April 1986 laying down detailed rules for the system for controlling the prices and the quanti ­ ties of certain products in the oils and fats sector released for consumption in Spain (3), provides for the fixing of the quantities of oils and fats to be released for consumption in Spain, the maximum annual volume of imports of such products and the quantity of sunflower seed harvested in Spain which may qualify for compensatory aid as provided for in Article 14 of Regulation (EEC) No 475/86 ; whereas the maximum quantities should be fixed in accordance with the criteria defined in Article 94 of the Act of Accession ; Whereas Article 2 (2) of Commission Regulation (EEC) No 1184/86 of 21 April 1986 laying down detailed rules for the system for controlling the prices and the quanti ­ ties of certain products in the oils and fats sector released for consumption in Portugal (4) provides for the fixing of the quantities of oils and fats to be released for consump ­ tion in Portugal and the maximum annual volume of imports of such products ; whereas the maximum quanti ­ ties should be fixed in accordance with the criteria defined in Article 292 of the Act of Accession, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats ; Article 2 1 . For the period 1 March to 31 December 1986, the maximum quantities which may be imported into Spain are hereby fixed at the following levels : (a) 0 tonnes of sunflower oil intended for human consumption , (b) 0 tonnes of the oils referred to in Annex I to Regula ­ tion (EEC) No 1183 /86 (c) 34 000 tonnes of other oils and fats intended for human consumption, (d) 13 000 tonnes of oils and fats intended for purposes other than human consumption . 2 . For the period 1 March to 31 December 1986, the maximum quantities which may be imported into Portugal are hereby fixed at the following levels : C) OJ No L 53, 1 . 3 . 1986, p . 47 . 0 OJ No L 53, 1 . 3 . 1986, p . 51 . (3) See page 17 of this Official Journal . (4) See page 23 of this Official Journal . 24. 4. 86 Official Journal of the European Communities No L 107/29 (a) 42 000 tonnes of soya oil , (b) 1 00 000 tonnes of the oils referred to in Annex I to Regulation (EEC) No 1184/86, (c) 25 000 tonnes of other oils and fats intended for human consumption . Article 3 For the period 1 March to 31 December 1986 the quan ­ tity of sunflower seed harvested in Spain and used for the production of oil intended for export which may qualify for the compensatory aid referred to in Article 14 of Regulation (EEC) No 475/86 is hereby fixed at 83 000 tonnes. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1986 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 April 1986 . For the Commission Frans ANDRIESSEN Vice-President